                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JOHNNY RAY DUNCAN,                            )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       Case No. 1:17 CV 187 ACL
                                              )
LONE STAR INDUSTRIES, INC.                    )
D/B/A BUZZI UNICEM USA,                       )
                                              )
                       Defendant.             )

                                MEMORANDUM AND ORDER

       Plaintiff Johnny Ray Duncan filed this negligence action against Defendant Lone Star

Industries, Inc., d/b/a Buzzi Unicem USA (“Buzzi”), arising from injuries Duncan allegedly

sustained from exposure to chemicals at Buzzi’s Cape Girardeau, Missouri facility. Presently

pending before the Court are the following motions filed by Buzzi: Motion for Partial Summary

Judgment (Doc. 39), Motion to Exclude the Opinions and Testimony of Dr. Helen Reynolds

(Doc. 41), and Motion to Exclude the Opinions and Testimony of Rodric Breland (Doc. 43).

I.     Facts

       The facts relevant to Buzzi’s Motion for Summary Judgment are not disputed by the

parties. As taken from Buzzi’s Statement of Uncontroverted Material Facts (Doc. 40-1) and

Duncan’s Responses to such (Doc. 45), the facts are as follows:

       On June 27, 2017, Duncan was employed as a truck driver for Sumter Transport

Company (“Sumter”). On the night of June 27, 2017, Duncan arrived at Buzzi’s plant in Cape

Girardeau, Missouri with a load of waste that is used to fuel the cement kilns at Buzzi’s facility.

After Duncan arrived, he checked in and then went to sleep in the cab of his truck for the


                                                                                      Page 1 of 17
evening. The following morning, Duncan moved his truck and trailer into position to be

unloaded by Buzzi’s employees. Duncan then proceeded to lie down to sleep in the sleeper

portion of his truck during the unloading process. Buzzi’s employees began offloading the

waste. During this process, material contained in the truck’s tanker spilled out of a latch located

at the top of the vessel onto the floor of the unloading facility.

       Duncan was subsequently awoken by Buzzi’s employees sometime between 9:00 and

9:30 a.m. and told a spill occurred, and to follow them to the driver’s lounge. Duncan testified in

his deposition that after he awoke, he was experiencing a headache, sore throat, chest burning,

and difficulty breathing. Duncan proceeded to the lounge without the need of physical assistance

and waited in the lounge with the other drivers for the rest of the day. While waiting in the

lounge, Duncan communicated with his employer, other truck drivers, and employees of Buzzi.

A Mine Safety and Health Administration (“MSHA”) official also happened to be on site when

the spill occurred. Because Duncan was precluded from moving his truck, he remained at the

facility all day and interacted with various personnel of Buzzi. He was transported by an

employee of Buzzi to a motel after 10:30 p.m., approximately thirteen hours after he was notified

to leave the truck. Duncan did not notify any representative of his employer, anyone affiliated

with Buzzi, the MSHA investigator, or anyone else located at the facility that he was

experiencing any health effects from the incident at any time that day, evening, or the following

day.

       Duncan’s first record of any complaints occurred when he visited an urgent care facility

in Cape Girardeau the following evening, almost 36 hours after the incident. An x-ray was taken

of Duncan’s chest and no evidence of any lung condition was found. All subsequent x-rays and

CT scans of Duncan’s chest failed to indicate any obstruction or other lung conditions. Over the


                                                   2
course of the next two days, Duncan claimed to medical personnel that he was experiencing a

sore throat, cough, and shortness of breath.

        On July 3, 2017, Duncan sought legal representation with his current attorneys. Duncan

filed the instant action on October 24, 2017, in which he alleges injuries including reactive

airways dysfunction syndrome (“RADS”) and chemical pneumonitis caused by fumes at Buzzi’s

facility.

        On July 27, 2017, Duncan filed a claim for compensation for a work-related injury

against his employer, Sumter, with the Texas Division of Worker’s Compensation (“TDWC”),

entitled Johnny Duncan v. Granite State Insurance Company, Docket Number TY-17334944-01-

CC-WA43 (“TDWC Claim”). Duncan alleged in his TDWC Claim that his exposure to

chemical fumes at Buzzi’s facility caused his lung and breathing injuries including RADS,

restrictive lung disease, obstructive lung disease, dysphagia, chemical pneumonitis, nasal

congestion, dyspnea, light-headedness, fatigue, and orthopnea.

        On October 10, 2018, a TDWC administrative law judge (“ALJ”) held the contested case

hearing. On February 25, 2019, after all the evidence was presented and supplementation of the

record was made, the record was closed and the ALJ issued a Decision and Order. The ALJ

found “there was a lack of persuasive medical evidence that the compensable injury caused the

disputed conditions.” The ALJ further determined that the compensable injury, for the purposes

of determining maximum medical improvement and impairment rating, was limited to “a sore

throat” injury. The ALJ concluded that Duncan reached maximum medical improvement on

August 24, 2017, and that his impairment rating was 0%. Duncan did not appeal the ALJ’s

Decision and Order within the time allowed for such an appeal.




                                                 3
II.      Summary Judgment Standard

         Pursuant to Federal Rule of Civil Procedure 56(a), a district court may grant a motion for

summary judgment if all of the information before the court demonstrates that “there is no

genuine issue as to any material fact and the moving party is entitled to judgment as a matter of

law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The burden is on the moving party.

City of Mt. Pleasant, Iowa v. Associated Elec. Co-op. Inc., 838 F.2d 268, 273 (8th Cir. 1988).

After the moving party discharges this burden, the nonmoving party must do more than show

that there is some doubt as to the facts. Matsushita Elec. Industrial Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). A genuine issue of material fact is not the “mere existence of some

alleged factual dispute between the parties.” State Auto. Ins. Co. v. Lawrence, 358 F.3d 982, 985

(8th Cir. 2004). “Instead, the dispute must be outcome determinative under prevailing law.”

Mosley v. City of Northwoods, 415 F.3d 908, 910-11 (8th Cir. 2005) (internal quotations

omitted). A fact is material when it “might affect the outcome of the suit under the governing

law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         The nonmoving party bears the burden of setting forth specific facts showing that there is

sufficient evidence in his favor to allow a jury to return a verdict for him. Anderson, 477 U.S. at

249; Celotex, 477 U.S. at 324. “If ‘opposing parties tell two different stories,’ the court must

review the record, determine which facts are material and genuinely disputed, and then view

those facts in a light most favorable to the nonmoving party – as long as those facts are not ‘so

blatantly contradicted by the record . . . that no reasonable jury could believe’ them.” Reed v.

City of St. Charles, Mo., 561 F.3d 788 (8th Cir. 2009) (quoting Scott v. Harris, 550 U.S. 372,

380 (2007)). Self-serving, conclusory statements without support are not sufficient to defeat

summary judgment. Armour and Co., Inc. v. Inver Grove Heights, 2 F.3d 276, 279 (8th Cir.

1993).
                                                 4
        In ruling on a motion for summary judgment, the court must review the facts in a light

most favorable to the nonmoving party and give that party the benefit of any inferences that

logically can be drawn from those facts. Matsushita, 475 U.S. at 587; Woods v. DaimlerChrysler

Corp., 409 F.3d 984, 990 (8th Cir. 2005). The Court may not “weigh the evidence in the

summary judgment record, decide credibility questions, or determine the truth of any factual

issue.” Kampouris v. St. Louis Symphony Soc., 210 F.3d 845, 847 (8th Cir. 2000). The court is

required, however, to resolve all conflicts of evidence in favor of the nonmoving party. Robert

Johnson Grain Co. v. Chemical Interchange Co., 541 F.2d 207, 210 (8th Cir. 1976).

III.    Discussion

        Buzzi argues that the TDWC’s decision, which is now final, should be given preclusive

effect to Duncan’s claims before this Court. Buzzi contends that, consistent with the TDWC’s

Decision and Order, Duncan should be precluded from asserting the following under principles

of collateral estoppel: 1) the claimed exposure at Buzzi’s facility caused RADS, restrictive lung

disease, obstructive lung disease, dysphagia, chemical pneumonitis, nasal congestion, dyspnea,

light-headedness, fatigue, or orthopnea; 2) the exposure was a cause of any worsening,

enhancement, or acceleration of the previously-named conditions; 3) any medical condition,

other than a sore throat that resolved by August 24, 2017, was caused by the exposure at Buzzi’s

facility; and 4) Duncan was permanently impaired as a result of the alleged exposure at Buzzi’s

facility.

        In his Response in Opposition to Buzzi’s Motion, Duncan first argues that summary

judgment is inappropriate in negligence cases. He next contends that application of collateral

estoppel is inappropriate in this case for the following reasons: the standard of proof in showing

causation in a TDWC hearing is different than that of Missouri law; Buzzi’s assertion that Texas


                                                 5
law should apply to its collateral estoppel argument goes against its argument to apply Missouri

law; and the application of collateral estoppel, even if proper, is inappropriate in this case based

on principles of equity.

       As an initial matter, the Court rejects Duncan’s argument that summary judgment is not

appropriate in this case due to its nature as a negligence action. The only issue presented in

Buzzi’s Motion is whether the legal doctrine of collateral estoppel applies. The facts

surrounding Duncan’s negligence claims are not at issue in the Motion. Resolution of this legal

issue is appropriate for summary judgment and, as will be discussed below, the Eighth Circuit

Court of Appeals has upheld the grant of summary judgment under similar circumstances.

A.     Choice of Law

       The Court applies Missouri choice of law rules to determine which state’s law should

govern, because federal courts sitting in diversity apply the forum state’s choice of law

principles. See American Guarantee and Liab. Ins. Co. v. United States Fid. & Guar. Co., 668

F.3d 991, 996 (8th Cir. 2012). “Missouri follows the ‘most significant relationship’ test from the

Restatement (Second) of Conflicts of Laws § 145 (1971) for resolving choice-of-law questions in

tort actions.” Id. (cited case omitted). “Under Section 145, the factors to be considered are: (1)

the place where the injury occurred, (2) the place where the conduct causing the injury occurred,

(3) the domicile, residence, nationality, place of incorporation and place of business of the

parties, and (4) the place where the relationship, if any, between the parties is centered.” Id. “In

cases in which the injury and the conduct causing the injury occur in the same state, the

Restatement principles are easy to apply.” Dorman v. Emerson Elec. Co., 23 F.3d 1354, 1358

(8th Cir. 1994) (citing Restatement § 146 cmt. d, “noting that, subject only to rare exceptions, the

local law of the state where the conduct and the injury occurred will be applied.”).


                                                  6
       In this case, both parties contend that Missouri law should apply to Duncan’s personal

injury claims. The Court agrees. The chemical spill that allegedly caused Duncan’s injuries

occurred at Buzzi’s Cape Girardeau, Missouri facility. Duncan claims that Buzzi was negligent

in failing to use proper procedures to prevent the spill and in failing to have proper procedures in

place to make sure persons are protected in the event of a spill. As such, Missouri is the state in

which both the injury and the conduct causing the injury occurred. Although Duncan is a Texas

resident, this action does not present any unique facts supporting the application of law other

than the local law. Thus, Missouri law applies to Duncan’s negligence claims.

       The Court must next determine the law to be applied to the collateral estoppel analysis.

Buzzi argues that United States Supreme Court precedent requires that Texas law be applied.

Duncan contends that the Court should apply Missouri law to the collateral estoppel analysis

because Missouri law applies to Duncan’s tort claims. He argues that Missouri law differs from

Texas law in that it requires that the issue in the prior adjudication be identical with the issue

presented in the instant action.1

       The United States Supreme Court, in University of Tennessee v. Elliott, 478 U.S. 788,

799 (1996), considered whether federal courts should give preclusive effect to the fact-finding of

state administrative tribunals. The Court considered the policy underlying the Full Faith and

Credit Clause in acting as a “nationally unifying force,” and preventing courts of a second forum



1
  Under Missouri law, collateral estoppel precludes the re-litigation of an issue when: (1) the
issue previously decided is “identical to the issue presented in the present action”; (2) the “prior
adjudication resulted in a judgment on the merits”; (3) the “party against whom collateral
estoppel is asserted was a party or was in privity with a party to the prior adjudication”; and (4)
the party against whom collateral estoppel is asserted had “a full and fair opportunity to litigate
the issue in the prior suit.” Royal Ins. Co. of Am. v. Kirksville Coll. of Osteopathic Med., Inc.,
304 F.3d 804, 807 (8th Cir. 2002) (quoting James v. Paul, 49 S.W.3d 678, 682 (Mo. 2001)).


                                                  7
from reaching conflicting results. Id. The Court held that “[w]hen a state agency acting in a

judicial capacity ... resolves disputed issues of fact properly before it which the parties have had

an adequate opportunity to litigate, federal courts must give the agency’s fact finding the same

preclusive effect to which it would be entitled in the State’s courts.” Id.

        In this case, Buzzi argues that the decision of the TDWC should be given preclusive

effect. The TDWC was acting in a judicial capacity when it rendered its decision. For example,

both parties were represented by counsel, Duncan testified under oath and was examined by

counsel, and the ALJ admitted exhibits from both parties including investigative reports, and

Duncan’s medical records. (Doc. 40-1 at p. 5; Doc. 45 at p. 6.) Pursuant to Elliott, this Court

must give the TDWC decision the “same preclusive effect” to which it would be entitled in

Texas. Consequently, this Court must apply Texas law to Buzzi’s collateral estoppel argument.2

See also Estus v. Perry, No. 04-3209-CV, 2005 WL 1936316, at *3 (W.D. Mo. Aug. 8, 2005).


B.      Collateral Estoppel Analysis

        Under Texas law, collateral estoppel “bars re[-]litigation of any ultimate issue of fact

actually litigated and essential to the judgment in a prior suit, regardless of whether the second

suit is based upon the same cause of action.” Bonniwell v. Beech Aircraft Corp., 663 S.W.2d

816, 818 (Tex. 1984). Final judgments by state workers’ compensation commissions are indeed

capable of generating issue preclusion in subsequent litigation. See Jones v. Illinois Employers

Ins. of Wausau, 136 S.W.3d 728, 738 (Tex. Ct. App. 2004) (workers’ compensation awards are

“entitled to the same faith and credit as a judgment of a court”). A party asserting collateral

estoppel must establish that (1) the facts sought to be litigated in the second action were fully and

fairly litigated in the first action, (2) those facts were essential to the judgment in the first action,

2
  As will be discussed below, the result would not differ if Missouri law were applied. The
factors required for the application of collateral estoppel in Missouri are set out in fn. 1.
                                                    8
and (3) the parties were cast as adversaries in the first action. John G. and Marie Stella Kenedy

Mem. Found. v. Dewhurst, 90 S.W.3d 268, 288 (Tex. 2002). “To invoke collateral estoppel on

the basis of a prior administrative order, the party must show that the administrative agency ‘was

acting in a judicial capacity and resolve[d] disputed issues of fact properly before it which the

parties have had an adequate opportunity to litigate.’” SWEPI, L.P. v. Camden Res., Inc., 139

S.W.3d 332, 338 (Tex. Ct. App. 2004) (citation omitted).

         Duncan only disputes the first element. He argues that the facts were not fully and

fairly litigated for the following reasons: (1) the issues are not the same because the standard of

proof in showing causation in a TDWC hearing is different than that of Missouri negligence law;

(2) the TDWC proceedings did not provide him with a fair opportunity to litigate his claim; and

(3) collateral estoppel is inappropriate based on principles of equity.

1.     Causation Standards

       An injury “arises out of” employment for the purpose of proving causation in TDWC

claims if the employee’s work or working conditions are shown to be a “producing cause” of

injury. See Transcon. Ins. Co. v. Crump, 330 S.W.3d 211, 221 & n. 5 (Tex. 2010). In Crump,

the Texas Supreme Court addressed the “producing cause” standard. Id. at 221-23. It held that

producing cause is “defined as a substantial factor in bringing about an injury or death, and

without which the injury or death would not have occurred.” Id. at 227. The Court further found

that “producing cause” necessarily includes a “but for” or “cause in fact” component. Id. at 226-

27.

       In a negligence claim, Missouri law requires a plaintiff to establish a causal connection

between the defendant’s conduct and the plaintiff’s resulting injury.” Chism v. W.R. Grace &

Co., 158 F.3d 988, 991 (8th Cir. 1998) (citing Kraus v. Celotex Corp., 925 F. Supp. 646, 651


                                                  9
(E.D. Mo. 1996)). To establish the necessary causal connection, the plaintiff must prove both

causation in fact (“but for” causation) and proximate causation. Paull v. Shop N Save

Warehouse Foods, Inc., 890 S.W.2d 401, 403 (Mo. Ct. App. 1995)). In considering whether a

plaintiff established causation in fact, courts apply the “but for” test. Callahan v. Cardinal

Glennon Hosp., 863 S.W.2d 852, 862 (Mo. 1993). Under this test, the plaintiff must prove that

the injury would not have happened but for defendant’s conduct. Id. The Missouri Supreme

Court has stressed that “but for causation” is an absolute minimum because it establishes

causation in fact. Id.

        Thus, both TDWC law and Missouri negligence law require the plaintiff to show “but

for” causation.

        Duncan argues that there is an additional requirement in TDWC law of an “explanation

of the mechanism of injury.” (Doc. 46 at p. 4, quoting the decision of the ALJ, Doc. 46-1 at p.

3.) He contends that the testimony of a doctor to a “reasonable degree of medical probability”

of causation “is not enough ONLY in the context of a Texas workers’ compensation case.”

(Doc. 46 at p. 4.)

        In the Decision and Order at issue in this case, the ALJ set forth the “producing cause”

causation standard, citing Crump. (Doc. 46-1 at p. 3.) The ALJ then stated:

        There must be an explanation of how a condition that is being disputed was
        caused by the mechanism of injury. An opinion simply stating that a medical
        opinion is based upon a reasonable degree of medical probability is not sufficient
        to support a determination on extent of injury. An explanation of how the
        mechanism of injury caused the disputed condition is required. Additionally,
        exposure to toxic chemicals through inhalation, and the resultant effect on the
        body, are matters beyond common experience, and medical evidence should be
        submitted which establishes the connection as a matter of reasonable medical
        probability as opposed to a possibility, speculation, or guess. [citation omitted]

Id. at 3-4.


                                                 10
       Duncan’s argument is unavailing. The TDWC Appeals Panel has explained that a

claimant “must show the mechanism of injury is a producing cause of the claimed injury, i.e., a

substantial factor in bringing about an injury, and without which the injury would not have

occurred.” Appeal No. 171082, 2017WL3207398, at *1 (July 12, 2017, TDWC Appeals Panel)

(citing Crump, 330 S.W.3d 211 (Tex. 2010)). It is apparent, therefore, that an explanation of the

“mechanism of injury” is not a requirement separate from causation but encompassed in the

causation analysis. The “mechanism of injury” in this case was Duncan’s “exposure to toxic

chemicals through inhalation.” (Doc. 46-1 at 3-4.) These chemicals were identified as hydrogen

sulfide. Id. at 3. Thus, Duncan was required to show that the “mechanism of injury” (his

exposure to hydrogen sulfide through inhalation on June 28, 2017) was a producing cause of his

claimed injuries.

       Although Duncan claims that the TDWC requires more than the testimony of a doctor to

a “reasonable degree of medical probability” to establish causation, this is also refuted by the

language of the decision. The ALJ stated that Duncan was required to submit medical evidence

“which establishes the connection as a matter of reasonable medical probability…” (Doc. 46-1

at p. 4) (emphasis added). In other words, Duncan had to show not only that he was diagnosed

with the disputed conditions; but also that those conditions were caused by the exposure as a

matter of reasonable medical probability. Missouri negligence law requires the same. The

Eighth Circuit has examined the standard:

       Many Missouri cases state that a medical expert’s opinions must be expressed
       to a reasonable degree of medical certainty. When the issue is causation, this
       requires the expert to have a “reasonable certainty in his mind” that “the result
       in question most probably came from the cause assigned.” “[O]pinions of experts
       that a certain occurrence or condition might or could produce a certain result ...
       does not alone constitute substantial evidence that such occurrence or condition
       did cause it.” Kinealy v. Southwestern Bell Tel. Co., 368 S.W.2d 400, 404-05

                                                11
        (Mo. 1963).

Bone v. Ames Taping Tool Systems, Inc., 179 F.3d 1080, 1082 fn. 2 (8th Cir. 1999) (emphasis in

original).

        Duncan suggests that the chemical to which he was exposed was unknown to him and to

the TDWC at the time of the hearing. He argues that he was therefore unable to present the

required expert medical testimony. The record refutes this claim. The Decision and Order states

that Buzzi’s investigators concluded that “hydrogen sulfide is the likely agent leading to [their

employee’s] acute health effects during the incident.” (Doc. 46-1 at p. 3.) In addition, the ALJ

stated that Duncan contended “that he was also exposed to the hydrogen sulfide for several hours

when he was asleep in his truck.” Id. There was no dispute during the TDWC proceeding

regarding the chemical to which Duncan was exposed. Duncan’s claim was denied not because

he was unable to identify the chemical, but because he failed to establish that his exposure to

“toxic chemicals through inhalation,” whether it was hydrogen sulfide, benzene, or another

chemical, caused his claimed injuries other than a sore throat.

        In sum, the issue of causation decided in the TDWC Claim was identical to the issue

presented in the instant negligence action. For this reason, the TDWC decision satisfies not only

Texas collateral estoppel law but Missouri law as well. See Royal Ins. Co. of Am., 304 F.3d at

807 (collateral estoppel precludes the re-litigation of an issue when the issue previously decided

is “identical to the issue presented in the present action”).


2.      Fairness of Prior Proceedings

        Duncan next argues that applying collateral estoppel in this instance would be “patently

unfair” due to the nature of the TDWC proceedings. Duncan cites the following factors in

support of this claim: a contested case hearing is limited to two hours; there is a requirement to

                                                  12
exchange exhibits only fifteen minutes prior to the hearing; and the transcripts of some of the

doctors’ depositions were not available to the ALJ.

         In addressing the issue of fairness when considering the application of collateral estoppel,

the Missouri Supreme Court in Oates v. Safeco Ins. Co. of America, quoted a decision from the

Third Circuit:

         A party who has had one fair and full opportunity to prove a claim and has failed in
         that effort, should not be permitted to go to trial on the merits of that claim a second
         time. Both orderliness and reasonable time saving in judicial administration require
         that this be so unless some overriding consideration of fairness to a litigant dictates a
         different result in the circumstances of a particular case.

583 S.W.2d 713, 720 (Mo. 1979) (quoting Bruszewski v. United States, 181 F.2d 419, 421 (3d

1950).

         The TDWC’s Practices and Procedures Relating to Contested Case Hearings (“TDWC

Practices”) reveal that, although two hours is the time typically allocated for hearings, the ALJ

“may allow additional time when necessary and appropriate.” (Doc. 46-5 at p. 3.) Duncan does

not represent that he requested additional time and was denied, or even that he in fact required

additional time to present his evidence.

         With regard to exhibits, the TDWC Practices does provide that the parties should

exchange marked exhibits “at least 15 minutes” before the hearing. Id. at p. 4. As Buzzi points

out, however, Texas law requires that the parties exchange documentary evidence “no later than

15 days after the benefit review conference,” which occurs long before a contested case hearing.

28 Tex. Admin. Code § 142.13(c).

         Finally, although Duncan argues that the deposition transcripts of two of his physicians

were not available to the ALJ, he does not indicate why the depositions could not have been

scheduled sooner. Further, he does not allege that the TDWC was responsible for the delay or


                                                  13
the unavailability of the evidence, nor does he claim that he requested and was denied an

extension on this basis. In fact, the decision indicates that the ALJ requested further

development on October 18, 2018, after the Contested Case Hearing, to determine Duncan’s

maximum medical improvement and impairment rating. (Doc. 46-1 at p. 2.) Duncan was

examined by Robbie Rampy, M.D., on February 4, 2019. Id. Dr. Rampy’s records were sent to

both parties for their review, objections, and further arguments. Id. This post-hearing

correspondence was added to the record. Id. The record closed on February 25, 2019. Id.

       The Court finds that Duncan had a full and fair opportunity to litigate the issue in the

prior action. Duncan was represented by counsel at the hearing and was examined by counsel.

Exhibits were admitted into evidence by both parties, including the following: investigative

reports regarding the spill, Duncan’s medical records, pulmonary function tests, x-rays and CT

scans, TDWC Designated Doctor Medical Evaluations of Duncan, and peer review medical

reports by Dr. Rafid Fadul, M.D., and Dr. Patricia B. Rosen, MD, MPH. (Doc. 40-1 at ¶ 27.)

The ALJ ordered additional medical evidence after the hearing.

       TDWC Practices allow claimants to conduct discovery, including subpoenaing witnesses

and issuing written discovery. (Doc. 46-5 at p. 2.) To the extent Duncan did not have all the

evidence he desired when the ALJ issued her decision, this was not due to any actions on the part

of the TDWC, or restrictions in procedure. Nearly 15 months passed from the filing of Duncan’s

TDWC claim to the date of the contested case hearing, and the record was open another four

months before the ALJ closed the record and entered her Decision and Order on February 25,

2019. Duncan has not explained how the TDWC procedures prevented him from having a full

and fair opportunity to present the deposition testimony of Dr. Bismar which was taken on

September 28, 2018; and Dr. Sinha which was taken on February 19, 2019.


                                                14
       Duncan has failed to raise an overriding fairness concern that would require this Court to

permit him to re-litigate the issue of causation.

3.     Equitable Arguments


       Duncan’s final argument is that, even if the application of collateral estoppel is proper, it

is “inappropriate in this setting based on equitable arguments.” (Doc. 46 at p. 6.)

       In line with Duncan’s argument, the Eighth Circuit has noted that “Missouri case law is

clear that collateral estoppel should not be applied where to do so would be inequitable.”

Hudson Specialty Ins. Co. v. Brash Tygr, LLC, 769 F.3d 586, 593 (8th Cir. 2014) (citing James v.

Paul, 49 S.W.3d 678, 683 (Mo. 2001)).

       Duncan argues that he “focused [his] efforts of recovery against Defendant Buzzi, largely

because the workers’ compensation carrier has a statutory right of subrogation in order to recover

its benefits,” and his “resources were better spent against Buzzi, as any money that was given by

the carrier would have to be paid back along with a holiday of benefits.” Id. at 7. This

suggestion is incongruent with the record before the TDWC. Duncan fully participated in the

TDWC procedures. Filing claims in the TDWC and this Court put Duncan in the best position to

recover for the harm he alleged as a consequence of the chemical spill. Duncan’s investment of

resources to support his claim would benefit him in both forums. Duncan had incentive to fully

litigate his workers’ compensation claim because the outcomes in either forum could not be

predicted.

       Duncan further argues that the actual chemicals to which he was exposed were not known

when he initially saw his doctors, which prevented him from being able to present that evidence

in support of the “mechanism of injury” during the Contested Case Hearing. (Doc. 46 at p. 7.)

As previously noted, the record belies this contention as to hydrogen sulfide. The ALJ was

                                                    15
aware that the investigation revealed the presence of hydrogen sulfide (Doc. 46-1 at p. 3) and an

exhibit containing OSHA Information pertaining to hydrogen sulfide was admitted during the

contested case hearing (Doc. 40-7 at p. 2). While it does not appear that benzene had been

identified as one of the toxic chemicals that Duncan inhaled, the ALJ did not question whether

Duncan had been exposed to toxic chemicals on June 28, 2017. Identifying specific chemicals

was not where Duncan fell short in his proof. Rather, he lacked the necessary “persuasive

medical evidence that [his] compensable injury caused” all of the disputed conditions. (Doc 46-

1 at p. 4.)

        The Court is unpersuaded by Duncan’s argument that the application of collateral

estoppel would be inequitable. To the contrary, the Eighth Circuit has upheld the application of

collateral estoppel in similar circumstances. See Brown v. Dow Chemical Co., 875 F.2d 197, 199

(8th Cir. 1989) (affirming district court’s grant of summary judgment by collateral estoppel in

products liability suit when Arkansas Workers’ Compensation Commission denied plaintiff’s

claim for benefits on the basis he failed to prove his injuries were caused by the chemicals with

which he worked on the job). See also Rutter v. Rivera, 74 Fed.Appx. 182, 187-88 (3d Cir.

2003) (workers’ compensation judge’s decision that Rutter was not disabled as a result of work-

related accident, collaterally estopped her from litigating her claim for lost wages in negligence

action ).


        Collateral estoppel has “the dual purpose of protecting litigants from the burden of

relitigating an identical issue with the same party or his privy and of promoting judicial economy

by preventing needless litigation.” Parklane Hosiery Co, Inc. v. Shore, 439 U.S. 322, 326

(1979). As stated above, the issue raised in this suit is identical to the issue litigated in the

TDWC action. The TDWC’s decision was based solely on Duncan’s inability to prove that

                                                  16
exposure to chemical fumes at Buzzi’s Cape Girardeau facility caused any of his alleged injuries

other than a sore throat. Moreover, the issue was fully and fairly litigated in the previous action.

As such, the Court finds that the application of collateral estopppel in this case is both legally

proper and equitable.

       Thus, Buzzi’s Motion for Partial Summary Judgment will be granted. The Court finds

that Duncan is barred by collateral estoppel from asserting the following principles: (1) The

claimed exposure at Buzzi’s facility caused reactive airway disease, restrictive lung disease,

obstructive lung disease, dysphpagia, chemical pneumonitis, nasal congestion, dyspnea, light-

headedness, fatigue, orthopnea, or was a cause of any worsening, enhancement or acceleration of

these conditions; (2) Any medical condition, other than a “sore throat” that resolved by August

24, 2017, was caused by the alleged exposure at Buzzi’s facility; and (3) Duncan was

permanently impaired as a result of the alleged exposure at Buzzi’s facility.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion for Partial Summary Judgment

(Doc. 39) is granted. A separate Judgment will accompany this Memorandum and Order.

       IT IS FURTHER ORDERED that a telephone conference to discuss the status of the

pending Daubert Motions (Docs. 41, 43) is set for Wednesday, August 28, 2019 at 4:30 p.m.



                                               /s/ Abbie Crites-Leoni
                                               ABBIE CRITES-LEONI
                                               UNITED STATES MAGISTRATE JUDGE

Dated this 23rd day of August, 2019.




                                                 17
